
	

113 S1403 IS: Helping Heroes Fly Act
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1403
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Pryor (for himself
			 and Ms. Ayotte) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  direct the Assistant Secretary of Homeland Security (Transportation Security
		  Administration) to facilitate the screening of severely injured or disabled
		  members of the Armed Forces and severely injured or disabled veterans at
		  airports, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Heroes Fly
			 Act.
		2.Facilitation of
			 passenger screening for severely injured or disabled members of the Armed
			 Forces and severely injured or disabled veterans
			(a)In
			 generalSubchapter I of
			 chapter 449 of title 49,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					44927.Facilitation
				of passenger screening for severely injured or disabled members of the Armed
				Forces and severely injured or disabled veterans
						(a)Passenger
				screeningThe Assistant
				Secretary of Homeland Security (Transportation Security Administration), in
				consultation with the Secretary of Defense, the Secretary of Veterans Affairs,
				and organizations described in subsection (b), shall develop and implement a
				process to support severely injured or disabled members of the Armed Forces and
				severely injured or disabled veterans during, and to facilitate the movement of
				such members and veterans through, the screening of passengers before boarding
				passenger aircraft required by section 44901(a) (in this section referred to as
				passenger screening). The process required under this subsection
				shall include offering private screening for such members and veterans to the
				maximum extent practicable.
						(b)Organizations
				describedOrganizations described in this subsection are
				organizations identified by the Secretary of Defense and the Secretary of
				Veterans Affairs that advocate on behalf of severely injured or disabled
				members of the Armed Forces and severely injured or disabled veterans.
						(c)Operations
				centerAs part of the process
				required under subsection (a), the Assistant Secretary shall maintain an
				operations center to provide support for severely injured or disabled members
				of the Armed Forces and severely injured or disabled veterans during, and to
				facilitate the movement of such members and veterans through, passenger
				screening.
						(d)ProtocolsThe
				Assistant Secretary shall—
							(1)establish and publish protocols, in
				consultation with the Secretary of Defense, the Secretary of Veterans Affairs,
				and organizations described in subsection (b), under which a severely injured
				or disabled member of the Armed Forces or severely injured or disabled veteran,
				or the family member or other representative of such a member or veteran, may
				contact the operations center maintained under subsection (c) and request
				support during and facilitation of passenger screening for the member or
				veteran; and
							(2)upon receipt of such a request, require the
				operations center to notify the appropriate Federal Security Director of the
				request.
							(e)TrainingThe
				Assistant Secretary shall integrate training on the protocols established under
				subsection (c) into the training provided to all employees who will regularly
				conduct passenger screening.
						(f)Rule of
				constructionNothing in this section affects the authority of the
				Assistant Secretary to require additional screening of a severely injured or
				disabled member of the Armed Forces or a severely injured or disabled veteran
				if intelligence, law enforcement, or other information indicates that
				additional screening is necessary.
						(g)ReportNot
				later than one year after the date of the enactment of this section, and
				annually thereafter, the Assistant Secretary shall submit to Congress a report
				on the implementation of this section. Each such report shall include each of
				the following:
							(1)Information on the
				training provided under subsection (d).
							(2)Information on the consultations between
				the Assistant Secretary and organizations described in subsection (b).
							(3)The number of
				people who accessed the operations center during the period covered by the
				report.
							(4)Such other
				information as the Assistant Secretary determines is
				appropriate.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 44926 the following
			 new item:
				
					
						44927. Facilitation of passenger screening
				for severely injured or disabled members of the Armed Forces and severely
				injured or disabled
				veterans.
					
					.
			
